DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/31/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment: the objection to the claim has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-10 and 14-20
Withdrawn claims: 				None
Previously cancelled claims: 		11-13
Newly cancelled claims:			None
Amended claims: 				7, 14, and 15
New claims: 					None
Claims currently under consideration:	1-10 and 14-20
Currently rejected claims:			1-10 and 14-20
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9, 10, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Federal Register (Federal Register, “White Chocolate; Establishment of a Standard of Identity”, 2002) in view of Kawabata (US 2006/0159830) and Kortum (US 2008/0311279).
Regarding claim 1, the Federal Register teaches a chocolate composition (corresponding to white chocolate) comprising cocoa butter (page 1, Summary), anhydrous milk fat (corresponding to cream) (page 10, (i)), and emulsifiers used singly or in combination (page 10, (3)).  Although the Federal Register does not disclose the milk fat to have a yellowness index of 0.3-5, the yellowness index is determined by a color test and, since the anhydrous milk fat can be obtained through several methods including vacuum distillation or purchase through a commercial vendor (Specification [0018]), determining the yellowness index of the various anhydrous milk fats used in present chocolate compositions would amount to simply performing numerous color tests.  The Office does not have laboratory facilities to test claim limitations drawn toward determining the yellow value as claimed.  Also, the Federal Register teaches that consumers use color to distinguish white chocolate from other chocolate types (page 4, paragraph 4) which at least suggests that a whiter color would be desirable in a white chocolate composition.  Therefore, a skilled practitioner would be motivated to select ingredients that provide a whiter color and such an adjustment is within the ambit of a skilled practitioner; thus the yellowness of the anhydrous milk fat is considered obvious to one having ordinary skill in the art.  The Federal Register does not teach the cocoa butter to have a maximum Lovibond red value of 2 or a maximum Lovibond yellow value of 15; or the emulsifier to be selected from the group consisting of ammonium phosphatide, polyglycerol polyricinoleate (PGPR), lecithin, sugar esters, emulsifying waxes, polyglycerol fatty acid esters, polysorbates, sorban tristerates, monoglycerides, or diglycerides.  
However, Kawabata teaches white chocolate ([0012]) comprising bleached cocoa butter ([0018]) having a maximum Lovibond yellowness index of 4 ([0013]), which falls within 
It would have been obvious for a person of ordinary skill in the art to have modified composition of the Federal Register to include the cocoa butter taught by Kawabata.  In the absence of specific teaching regarding a cocoa butter source, a skilled practitioner would be motivated to consult an additional resource in order to determine a suitable cocoa butter from which to produce a white chocolate that is resistant to quality deterioration (Kawabata, [0004]) and will retain a “white” color since that is one of the features which helps consumers distinguish it from other chocolate types such as milk chocolate (Federal Register, page 4, paragraph 4).  Although the combined teachings of the Federal Register and Kawabata do not disclose the cocoa butter to have a maximum Lovibond red value of 2, Kawabata does teach the cocoa butter to have been refined by methods such as bleaching which decreased the yellow value of the cocoa butter ([0018]).  Since bleaching decreases the yellow value of the cocoa butter, it is presumed that the red value is also decreased to a value lower than the Lovibond red value of 12 that is found in standard cocoa butter, as stated by the Specification ([0012]).  Therefore, the cocoa butter of Kawabata would have a maximum Lovibond red value less than 12 and the selection of a value of 2 or lower renders the claimed range obvious.   
It would have been obvious for a person of ordinary skill in the art to have modified the composition of the Federal Register to include an emulsifier type taught by Kortum.  In the absence of specific instruction regarding teaching a suitable emulsifier for use in a fat-based composition (corresponding to not less than 20% cocoa butter and not less than 3.5% milkfat) (Federal Register, page 2, paragraph 3), a skilled practitioner would be 
Regarding claim 2, the Federal Register teaches the invention as disclosed above in claim 1.  It does not disclose the cocoa butter to have a free fatty acid content of 1.0 wt.% or less; however, free fatty acid is not required since the range includes a value of 0 wt.%.
Regarding claim 3, 
Regarding claim 4, the Federal Register teaches the invention as disclosed above in claim 1, including the cocoa butter being present in amount of at least 20 wt.% (page 2, paragraph 1 under “Background”).
Regarding claim 5, the Federal Register teaches the invention as disclosed above in claim 1, including the anhydrous milk fat being present in an amount of at least 3.5% (page 2, paragraph 1 under “Background”).
Regarding claim 6, the Federal Register teaches the invention as disclosed above in claim 1, including the emulsifier being present in an amount of 1.5 wt.% or less (page 10, (3)).
Regarding claim 7, Kortum teaches the emulsifier comprises ammonium phosphatide ([0065]).
Regarding claim 9, the Federal Register teaches the invention as disclosed above in claim 1, including the composition is a white chocolate (page 1, “Summary”).
Regarding claim 10, the Federal Register teaches the invention as disclosed above in claim 9, including the white chocolate composition comprising at least 20 wt.% cocoa butter, sugar (corresponding to nutritive carbohydrate sweeteners), at least 14 wt.% milk solids of which at least 3.5 wt.% is anhydrous milk fat (page 2, paragraph 1 under “Background”; page 10, (i)).
Regarding claim 16, the Federal Register teaches a chocolate composition (corresponding to white chocolate) comprising cocoa butter (page 1, “Summary”), anhydrous milk fat (corresponding to cream) (page 10, (i)), and emulsifiers (page 10, (3)).  Although the Federal Register does not disclose the milk fat to have a yellowness index of 0.3-5, the yellowness index is determined by a color test and, since the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  The Federal Register does not teach the cocoa butter to be bleached to have a maximum Lovibond red value of 2 or a maximum Lovibond yellow value of 15; or the emulsifier to be ammonium phosphatide.  
However, Kawabata teaches white chocolate ([0012]) comprising bleached cocoa butter ([0018]) having a maximum Lovibond yellowness index of 4 ([0013]), which falls within 
It would have been obvious for a person of ordinary skill in the art to have modified composition of the Federal Register to include the cocoa butter taught by Kawabata.  In the absence of specific teaching regarding a cocoa butter source, a skilled practitioner would be motivated to consult an additional resource in order to determine a suitable cocoa butter from which to produce a white chocolate that is resistant to quality deterioration (Kawabata, [0004]) and will retain a “white” color since that is one of the features which helps consumers distinguish it from other chocolate types such as milk chocolate (Federal Register, page 4, paragraph 4).  Although the combined teachings of the Federal Register and Kawabata do not disclose the cocoa butter to have a maximum Lovibond red value of 2, Kawabata does teach the cocoa butter to have been refined by methods such as bleaching which decreased the yellow value of the cocoa butter ([0018]).  Since bleaching decreases the yellow value of the cocoa butter, it is presumed that the red value is also decreased to a value lower than the Lovibond red value of 12 that is found in standard cocoa butter, as stated by the Specification ([0012]).  Therefore, the cocoa butter of Kawabata would have a maximum Lovibond red value less than 12 and the selection of a value of 2 or lower renders the claimed range obvious.   
It would have been obvious for a person of ordinary skill in the art to have modified the composition of the Federal Register to include an emulsifier type taught by Kortum.  In the absence of specific instruction regarding teaching a suitable emulsifier for use in a fat-based composition (corresponding to not less than 20% cocoa butter and not less than 3.5% milkfat) (Federal Register, page 2, paragraph 3), a skilled practitioner would be   
Regarding claim 17, the Federal Register teaches the invention as disclosed above in claim 16, including an emulsifier being present in an amount of 1.5 wt.% or less (page 10, (3)).  Kortum teaches the emulsifier to ammonium phosphatide ([0065]).
Regarding claim 19, the Federal Register teaches the invention as disclosed above in claim 16, including the composition comprising cocoa butter (page 1, “Summary”) that has been bleached to have a maximum Lovibond yellow value of 4 (Kawabata, [0013]), which falls within the claimed yellow value range.  Although the combined teachings of the Federal Register and Kawabata do not disclose the cocoa butter to have a maximum Lovibond red value of 0.5, Kawabata does teach the cocoa butter to have been refined by methods such as bleaching which decreased the yellow value of the cocoa butter ([0018]).  Since bleaching decreases the yellow value of the cocoa butter, it is presumed that the red value is also decreased to a value lower than the Lovibond red value of 12 that is found in standard cocoa butter as, as stated by the Specification ([0012]).  Therefore, the cocoa butter of Kawabata would have a maximum Lovibond red value less than 12 and the selection of a value of 0.5 or lower renders the claimed red value range obvious.
Regarding claim 20, the Federal Register teaches the invention as disclosed above in claim 16, including the composition comprising anhydrous milk fat (page 10, (i)).  Although the Federal Register does not disclose the milk fat to have a yellowness index of 0.3-2.5, the yellowness index is determined by a color test and, since the anhydrous milk fat can be obtained through several methods including vacuum distillation or .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Federal Register (Federal Register, “White Chocolate; Establishment of a Standard of Identity”, 2002) in view of Kawabata (US 2006/0159830) and Kortum (US 2008/0311279) as applied to claim 1 above, as evidenced by Rossini (Rossini, K., Noreña, C. P. Z., Brandelli, A., “Changes in the color of white chocolate during storage: potential roles of lipid oxidation and non-enzymatic browning reactions”, 2011, Journal of Food Science Technology, vol. 48(3), pages 305-311).
Regarding claim 8, the Federal Register teaches the invention as disclosed above in claim 1, including consumers use color to distinguish white chocolate from other chocolate types (page 4, paragraph 4) which at least suggests that a whiter color would be desirable in a white chocolate composition.  A skilled practitioner would thus recognize that the closer the composition is to an L* of 100, corresponding to whiteness as .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Federal Register (Federal Register, “White Chocolate; Establishment of a Standard of Identity”, 2002) in view of Kawabata (US 2006/0159830) and Kortum (US 2008/0311279), as evidenced by Rossini (Rossini, K., Noreña, C. P. Z., Brandelli, A., “Changes in the color of white chocolate during storage: potential roles of lipid oxidation and non-enzymatic browning reactions”, 2011, Journal of Food Science Technology, vol. 48(3), pages 305-311).
Regarding claim 14, the Federal Register teaches a white chocolate composition comprising cocoa butter (page 1, Summary), anhydrous milk fat (corresponding to cream) (page 10, (i)), and emulsifiers used singly or in combination ((page 10, (3)). Although the Federal Register does not disclose the milk fat to have a yellowness index of 0.3-5, the yellowness index is determined by a color test and, since the anhydrous milk fat can be obtained through several methods including vacuum distillation or purchase through a commercial vendor (Specification [0018]), determining the yellowness index of the various anhydrous milk fats used in present chocolate compositions would amount to simply performing numerous color tests.  The Office does not have laboratory facilities to test claim limitations drawn toward determining the yellow value as claimed.  It also teaches that consumers use color to distinguish white chocolate from other chocolate types (page 4, paragraph 4) which at least suggests that a whiter color would be desirable in a white chocolate composition.  A skilled practitioner would thus recognize that the closer the composition is to an L* of 100, corresponding to whiteness, as evidenced by 
However, Kawabata teaches white chocolate ([0012]) comprising bleached cocoa butter ([0018]) having a maximum Lovibond yellowness index of 4 ([0013]), which falls within the claimed range.  Kortum teaches chocolate ([0038]) comprising ammonium phosphatide, PGPR, lecithin, monoglycerides, and diglycerides ([0065]).
It would have been obvious for a person of ordinary skill in the art to have modified composition of the Federal Register to include the cocoa butter taught by Kawabata.  In the absence of specific teaching regarding a cocoa butter source, a skilled practitioner would be motivated to consult an additional resource in order to determine a suitable cocoa butter from which to produce a white chocolate that is resistant to quality deterioration (Kawabata, [0004]) and will retain a “white” color since that is one of the features which helps consumers distinguish it from other chocolate types such as milk chocolate (Federal Register, page 4, paragraph 4).  Although the combined teachings of the Federal Register and Kawabata do not disclose for the white chocolates to have an L* value from 80 to 95, an a* value of -5 to 5, and a b* value of 10 to 14, since the prior art teaches the use of bleached cocoa butter (Kawabata, [0018]) having a maximum Lovibond yellowness index of 4 (Kawabata, [0013]), the resulting chocolate composition 
It would have been obvious for a person of ordinary skill in the art to have modified the composition of the Federal Register to include an emulsifier type taught by Kortum.  In the absence of specific instruction regarding teaching a suitable emulsifier for use in a fat-based composition (corresponding to not less than 20% cocoa butter and not less than 3.5% milkfat) (Federal Register, page 2, paragraph 3), a skilled practitioner would be motivated to consult and incorporate the teaching of additional resources such as Kortum 
Regarding claim 15, the Federal Register teaches the invention as disclosed above in claim 14.  Although the prior art does not disclose for the white chocolates to have an L* value from 88 to 90, an a* value of -2 to 2, and a b* value of 12 to 13, it does teach the use of bleached cocoa butter (Kawabata, [0018]) having a maximum Lovibond yellowness index of 4 (Kawabata, [0013]).  The resulting chocolate composition would presumably have a +b* value, which corresponds to yellowness as evidenced by Rossini (page 307, column 2, paragraph 1), less than the b* value of 20 ± 1.5 found in standard white chocolate (Specification, [0029]) which will contribute to a white appearance of the product due to less color saturation.  Additionally, the red-green component in standard white chocolate, which is typically -1 ± 0.4 as stated in the Specification ([0005]) and evidenced by Rossini (page 309, Fig. 1A), already lies within the claimed range.  As such, it is presumable that the use of bleached cocoa butter would have added less red-green color to the white chocolate composition than standard cocoa butter, thereby providing an a* that is closer to 0 and still lies within the claimed a* range.  Also, the L* value of standard white chocolate, which is typically 85 ± 1  as stated in the Specification, [0029]) and evidenced by Rossini (page 309, Fig. 1C), approaches the claimed L* range, rendering it obvious because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Furthermore, variations in physical properties such as grain size and fat content in the chocolate comprising the bleached .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Federal Register (Federal Register, “White Chocolate; Establishment of a Standard of Identity”, 2002) in view of Kawabata (US 2006/0159830) and Kortum (US 2008/0311279) as applied to claim 16 above, as evidenced by Rossini (Rossini, K., Noreña, C. P. Z., Brandelli, A., “Changes in the color of white chocolate during storage: potential roles of lipid oxidation and non-enzymatic browning reactions”, 2011, Journal of Food Science Technology, vol. 48(3), pages 305-311).
Regarding claim 18, the Federal Register teaches the invention as disclosed above in claim 16, including consumers use color to distinguish white chocolate from other chocolate types (page 4, paragraph 4) which at least suggests that a whiter color would be desirable in a white chocolate composition.  A skilled practitioner would thus recognize that the closer the composition is to an L* of 100, corresponding to whiteness as evidenced by Rossini (page 307, column 2, paragraph 1), the more acceptable the white chocolate will be to the consumer.  Therefore, a skilled practitioner would be motivated to achieve a whiter color such as by using bleached cocoa butter and such an adjustment is within the ambit of a skilled practitioner.  The prior art does not specify the composition to have an L* value from 80 to 95, an a* value of -5 to 5, and a b* value of 10 to 14.  However, since the prior art teaches the use of bleached cocoa butter .

Response to Arguments
Objection to Claim: Applicant amended claim 7 to fully address the objection and therefore, the objection is withdrawn.

 Claim Rejection- 35 U.S.C. §103 of claims 1-7, 9, 10, 16, 17, 19, and 20 over Federal Register, Kawabata, and Kortum: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the Examiner’s burden of establishing a prima facie case of obviousness has not been met because the Examiner has not provided a reasonable rational for modifying the prior art as suggested.  Applicant disagreed with the Examiner’s allegation in the Office Action that stated “the Federal Register teaches that consumers use color to distinguish white chocolate from other chocolate types which at least suggests that a whiter color would be desirable in a white chocolate composition” as Applicant stated that there is nothing in the cited prior art that would suggest that the “white” appearance of white chocolate is insufficient to distinguish from other chocolate products and a “whiter” color would be desirable.  Applicant stated that the Federal Register teaches against such interpretation in paragraph 1 on page 4 wherein the reference stated that “the appearance of white chocolate is in such stark contrast to traditional chocolate, which is brown in color, as to guarantee that no “passing off” issues exists” and that since the white chocolate composition described by the Federal Register already serves the purpose of being distinguished based on its white color, there is no deficiency in the white appearance of the white chocolate that would suggest that a “whiter” appearance is necessary or desirable.  Applicant also pointed to Examiner’s citation from paragraph 4 on page 4 of the Federal Register which Applicant stated teaches the composition of white chocolate in addition to its appearance distinguishes it from other chocolate-type products and that making a white chocolate “whiter” would not be a sufficient indicator that it is a white chocolate product containing a cacao-based prima facie case of obviousness and the cited references do not disclose all of the claimed elements (Applicant’s Remarks, page 5, paragraph 4 – page 7, paragraph 3).
However, Examiner maintains that the citation in paragraph 4 on page 4 of the Federal Register teaches that, although the term “white” and the white appearance of the white chocolate-type product are not sufficient alone to distinguish the product from a product that does contain cacao-derived ingredients, they are key features which help a consumer make the distinction.  Also, the Federal Register states, as was pointed out by the Applicant, that the appearance of white chocolate is already in stark contrast to traditional brown chocolate.  These disclosures at least suggest that the “white” appearance of a white chocolate-type product is important to the identification of white chocolate, even when it is not the only determining factor in identifying white chocolate; therefore, a skilled practitioner would be motivated to select cocoa butter, anhydrous milk fat, and prima facie case of obviousness has been shown and Applicant’s arguments are unpersuasive and the rejection of the claims stands as written herein. 

Claim Rejection- 35 U.S.C. §103 of claims 8, 14, 15, and 18 over Federal Register, Kawabata, and Kortum as evidenced by Rossini:
Applicant amended claim 14 to recite that the white chocolate composition comprises “anhydrous milk fat having a yellowness index of 0.3 to 5”.  Applicant stated that the argument regarding no teaching or suggestion of a white chocolate composition comprising anhydrous milk fat as claimed as described above applies to these claims and that Rossini does not cure the deficiencies of the Federal Register, Kawabata, and Kortum.  Applicant argued that there is no evidence of record to suggest that a “whiter’ white chocolate would be desired nor that a “whiter” white chocolate would be more acceptable to consumers as previously argued and that the L* value in the CIELAB color system does not correspond to the color “white”, per se, rather it is a measure of brightness or lightness.  Applicant pointed to Figure #4 of the CIELAB System article and stated that the L* value for lightness is not the sole determinant for something that is described as having a white appearance as the “white” appearance is the combination of both low color saturation (a* and b* values at near zero) and high brightness (high L* value).  Applicant argued that Examiner’s assertion in the Office Action stating that the bleached cocoa butter of Kawabata having a maximum Lovibond yellowness index of 4 would also have a b* value of less than the 20 ± 1.5 found in standard white chocolate is incorrect as changes in b* values are not predictive of changes in L* value as the two values are measured independently.  Applicant concluded that since the cited prior art does not teach or suggest a chocolate composition with the claimed L*, a*, and b* values, the rejection should be withdrawn (Applicant’s Remarks, page 7, paragraph 4 – page 10, paragraph 3).
However, Examiner showed the motivation for using anhydrous milk fat in a chocolate composition is due to (1) present chocolate compositions containing (a) commercially In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Also, Applicant’s statement in paragraph 1 on page 9 of Applicant’s Remarks that a “white” appearance is the combination of both low color saturation (a* and b* at or near zero) and high brightness (high L* value) also evidences that a “white” chocolate that is in “stark” contrast to traditional brown chocolate would benefit from having the claimed L*, a*, and b* values.  Since the cited prior art has been shown to teach or suggest a chocolate composition with the claimed L*, a*, and b* values, Applicant’s arguments are considered unpersuasive and the rejection of the claims stand as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791